DETAILED ACTION
	This action is a first action on the merits. The claims filed on July 16, 2019 have been entered. Claims 1-20 are pending and addressed below. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. This application is a CON of US Application No. 16/017,789, filed June 25, 2018, which is now US Patent No. 10,378,328. US Application No. 16/017,789 is a CON of US Application No. 15/671,600 filed August 8, 2017, which is now US Patent No. 10/590,751. US Application 15/671,600 is a CON of US Application No. 15/067,732, filed March 11, 2016, which is a 371 National Stage Entry of PCT No. CA2014/000695. PCT No. CA2014/000695 is a CIP of US  
Application 14/026,170 filed September 13, 2013 and claims Foreign Priority to Canadian Application No. CA2827459 filed September 17, 2013.
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Canada on September 17, 2013. It is noted, however, that applicant has not filed a certified copy of the CA2827459 application as required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement filed September 11, 2019 has been considered by the Examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,378,328. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 are anticipated by claims 1-20 of U.S. Patent No. 10,378,328.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 90-109 of U.S. Patent No. 10,590,751. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 are anticipated by claims 1-20 of U.S. Patent No. 10,590,751.

Claim Objections
Claims 2-10 and 12-20 are objected to because of the following informalities: The “;” in line 1 should likely be --,--. Appropriate correction is required. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 11: Claims 1 and 11 recite the limitation "the space" in lines 16 and 18, respectively. There is insufficient antecedent basis for these limitation in the claim.
The term "substantially" in claims 1 and 11 is a relative term which renders the claim indefinite. The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Claims 1 and 11 recite the term “substantially” sealingly in lines 13 and 15-16, respectively. It is unclear as to whether there is a complete seal between the separator and the fluid conductor or whether so leakage past the seal is occurring. Claims 1 and 11 recite the term “substantially” .
Claims 2. 3, 5, 12, 13, and 15: The term "substantially" is a relative term which renders the claim indefinite. The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The recitation of the term “substantially” sealingly is unclear as to whether there is a complete seal between the separator and the fluid conductor or whether so leakage past the seal is occurring. The term “substantially” prevented” is unclear as to whether all fluid flow is prevented across the sealed interface or if some fluid flow is allowed. Appropriate correction and/or clarification is required.
Claims 4, 6-10, 14, and 16-20 are subsumed by the previously noted rejections because of its dependence either directly or indirectly. Appropriate corrections are required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barnhart, US 1,674,815 (hereinafter Barnhart).
Claim 1: Barnhart discloses a system for processing at least reservoir fluids within a wellbore that is disposed within an oil reservoir (Fig 1-2, pg 2, ln 45-64. 82-88), the system comprising: 
a fluid conductor (casing 1) disposed within the wellbore (wellbore cased with well casing 1), and including a downhole wellbore fluid passage (interior of casing 1) for receiving reservoir fluids (oil and gas) from the reservoir and for conducting at least reservoir fluids (see Fig 1-2, pg 2, ln 39-36);
a separator (see Fig 2) including: 
a first inlet port (oil and gas receiving inverted funnel 28) disposed in fluid communication with the downhole wellbore fluid passage for receiving at least reservoir fluids (oil and gas indicated by arrows) from the downhole wellbore fluid passage (casing 1); 
a first outlet port (oil and gas outlet 16); 
a reservoir fluid-conducting passage (passage through tubing including gas tube extension 27 and gas tubing 18) extending between the first inlet port (28) and the first outlet port (16);
a second inlet port (oil intake 20) disposed downhole relative to the first outlet port (16) (see Fig 2); 
a second outlet port (located at coupling 14, see Fig 2
a gas-depleted fluid conducting passage (passage located within pump tubing extension 15, between pump tubing extension and gas tubing 18, see Fig 2) extending between the second inlet port (20) and the second outlet port (at 14) (Fig 2, pg 2, ln 95-109); and 
an exterior surface (outer surface of pump tubing extension 15 and tubing extension 19) co-operating with the fluid conductor (casing 1) to define an intermediate fluid passage (represented by arrows shown between 15, 19 and casing 1) therebetween for effecting fluid communication between the first outlet port (16) and the second inlet port (20) (Fig 2, pg 2, ln 104-109);
wherein the separator is sealingly, or substantially sealingly (via packing 21), disposed relative to the fluid conductor to defined a sealed interface (through tubing extension 19 is connected to the oil intake 20 and is sealed to casing 1 by packing 21, pg 2, ln 39-46), and the sealing disposition is effected downhole relative to the second inlet port (packing 21 is located downhole of oil intake 20, see Fig 2), with effect that fluid flow, across the sealed interface, is prevented, or substantially prevented (packing 21 seals against casing 1 preventing fluid flow past the packing 21, Fig 2, pg 2, ln 39-46). and wherein the space, between: 
(a) the second inlet port of the separator (20), and (b) the sealed interface (between packing 21 and casing 1), defines a sump (sump space 33) for collection of solid particulate (solid particulates will necessarily be collected in sump space 33) that is entrained within fluid being discharged from the first outlet port (16) of the separator (Fig 2) (Fig 2, pg 2, ln 113-122).
Barnhart is silent as to the space has a volume of at least 0.1 m3.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the volume of the space between the second inlet port of the separator and the sealed interface of Barnhart to have a volume of at least 0.1 m3, since it has been held by the courts that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  In Gardner v. TEC Systems, Inc.
Claim 11: Barnhart discloses a system for processing at least reservoir fluids within a wellbore that is disposed within an oil reservoir (Fig 1-2, pg 2, ln 45-64. 82-88), the wellbore (see Fig 1, 2) including a wellbore fluid conductor (casing 1) having a fluid passage (fluid is represented by arrows within casing 1), the wellbore fluid conductor comprising: 
a fluid conductor (casing 1) disposed within the wellbore (wellbore cased with well casing 1), and including a downhole wellbore fluid passage (interior of casing 1) for receiving reservoir fluids (oil and gas) from the reservoir and for conducting at least reservoir fluids (see Fig 1-2, pg 2, ln 39-36);
a separator (see Fig 2) including: 
a first inlet port (oil and gas receiving inverted funnel 28) disposed in fluid communication with the downhole wellbore fluid passage for receiving at least reservoir fluids (oil and gas indicated by arrows) from the downhole wellbore fluid passage (casing 1); 
a first outlet port (oil and gas outlet 16); 
a reservoir fluid-conducting passage (passage through tubing including gas tube extension 27 and gas tubing 18) extending between the first inlet port (28) and the first outlet port (16);
a second inlet port (oil intake 20) disposed downhole relative to the first outlet port (16) (see Fig 2); 
a second outlet port (located at coupling 14, see Fig 2);
a gas-depleted fluid conducting passage (passage located within pump tubing extension 15, between pump tubing extension and gas tubing 18, see Fig 2) extending between the second inlet port (20) and the second outlet port (at 14) (Fig 2, pg 2, ln 95-109); and 
an exterior surface (outer surface of pump tubing extension 15 and tubing extension 19) co-operating with the fluid conductor (casing 1) to define an intermediate fluid passage (represented by arrows shown between 15, 19 and casing 1) therebetween for effecting fluid communication between the first outlet port (16) and the second inlet port (20) (Fig 2, pg 2, ln 104-109);
wherein the separator is sealingly, or substantially sealingly (via packing 21), disposed relative to the fluid conductor to defined a sealed interface (through tubing extension 19 is connected to the oil intake 20 and is sealed to casing 1 by packing 21, pg 2, ln 39-46), and the sealing, or substantially sealing disposition is effected downhole relative to the second inlet port (packing 21 is located downhole 20, see Fig 2), with effect that fluid flow, across the sealed interface, is prevented, or substantially prevented (packing 21 seals against casing 1 preventing fluid flow past the packing 21, Fig 2, pg 2, ln 39-46); and 
wherein the space, between: 
(a) the second inlet port of the separator (20), and (b) the sealed interface (between packing 21 and casing 1), defines a sump (sump space 33) for collection of solid particulate (solid particulates will necessarily be collected in sump space 33) that is entrained within fluid being discharged from the first outlet port (16) of the separator (Fig 2) (Fig 2, pg 2, ln 113-122), and 
a separation distance between: (a) the second inlet port (20) of the separator, and (b) the sealed interface (between packing 21 and casing 1), measured along a line parallel to the axis of the fluid passage of the wellbore fluid conductor (casing 1) (oil intake 20 and packing 21 are separated by a distance along the fluid passage through space 33, Fig 1-2).
Barnhart is silent as to the minimum separation distance between: (a) the second inlet port of the separator, and (b) the sealed interface, measured along a line parallel to the axis of the fluid passage of the wellbore fluid conductor, is at least 30 feet.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the minimum separation distance between the second inlet port of the separator, and the sealed interface, measured along a line parallel to the axis of the fluid passage of the wellbore fluid conductor to be at least 30 feet, since it has been held by the courts that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
Claims 2 and 12:  Barnhart discloses the sealing, or substantially sealing, disposition of the separator relative to the fluid conductor (packing 21 creates seal between the separator and the casing 1) is with effect that fluid flow, across the sealed interface (between packing 21 and casing 1), in at least a downhole direction, is prevented, or substantially prevented (sump space is created between casing and 15 between the packing 21 and the oil and gas outlet 16, Fig 2, pg 2, ln 37-50, 113-122).
Claims 3 and 13:  Barnhart discloses wherein the sealing, or substantially sealing, disposition of the separator relative to the fluid conductor (packing 21 creates seal between the separator and the casing 1) is with effect that fluid, that is being conducted in a downhole direction within the intermediate fluid passage (represented by arrows shown between 15, 19 and casing 1), is directed to the second inlet port. (fluid which exits 16 and is directed downhole enters oil intake 20, pg 2, ln 37-50, 104-109).
Claims 4 and 14:  Barnhart discloses wherein the first inlet port (oil and gas receiving inverted funnel 28) of the separator is disposed downhole relative to the second outlet port (located at coupling 14, see Fig 2) of the separator (see Fig 2).
Claims 5 and 15:  Barnhart discloses wherein the sealing, or substantially sealing, disposition of the separator relative to the fluid conductor is effected by at least a packer (packing 21) disposed between the separator (shown in Fig 2) and the separate co-operating fluid conductor (casing 1) (packing 21 creates seal between the separator and the casing 1) (Fig 2, col 2, ln 37-50).
Claims 6 and 16:  Barnhart discloses wherein the packer (packing 21) is carried by the separator (Fig 2) (packing 21 is secured by lock nuts 22 screwed onto threaded section 23, Fig 2, pg 2, ln 37-50).
Claims 7 and 17:  Barnhart discloses wherein the packer (packing 21) is disposed downhole relative to the second inlet port (20) (packing 21 is located below oil intake 20, Fig 2, pg 2, ln 37-50). 
Claims 8 and 18:  Barnhart discloses wherein further comprising: a pump connected to the separator (pump tubing 5 is connected to sucker rod 11, operates plunger 12 in working barrel 13, Fig 2, pg 2, ln 29-50) for pressurizing fluid supplied from the gas-depleted fluid conducting passage (passage located within pump tubing extension 15, between pump tubing extension and gas tubing 18, see Fig 2) (Fig 2, pg 2, 68-109).
Claims 9 and 19:  Barnhart discloses wherein the fluid conductor (casing 1) includes a wellbore string (casing 1 lines the wellbore shown in Fig 1-2, which includes string extending from head 2).
Claims 10 and 20: Barnhart discloses wherein the fluid conductor includes a casing (casing 1) (Fig 2, pg 2, ln 29-31).

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chow et al., US 4,676,308 (hereinafter Chow).
Claims 1 and 11: Chow discloses a system for processing at least reservoir fluids within a wellbore that is disposed within an oil reservoir (separating gas from liquid while downhole, abstract), the wellbore (well 23) including a wellbore fluid conductor (well casing 25) having a fluid passage (fluid is represented by arrows within 25), the wellbore fluid conductor comprising: 
a fluid conductor (casing 25) disposed within the wellbore (well 23), and including a downhole wellbore fluid passage (interior of casing 25) for receiving reservoir fluids (oil and gas) from the reservoir and for conducting at least reservoir fluids (hydrocarbons pass through perforations 24 in the well casing 25 and accumulate in a space in the well 23, Fig 2);
a separator (gas anchor 100) including: 
a first inlet port (opening of tubing string 22) disposed in fluid communication with the downhole wellbore fluid passage for receiving at least reservoir fluids from the downhole wellbore fluid passage (casing 25) (hydrocarbons enter area 23 through perforations 24 in casing 25, tubing string 22 withdraws hydrocarbons from area 23, Fig 2, col 3, ln 3-10); 
a first outlet port (separatory passages 31); 
a reservoir fluid-conducting passage (tubing string 22) extending between the first inlet port (lower end of tubing 22) and the first outlet port (31);
a second inlet port (intake 33) disposed downhole relative to the first outlet port (31) (see Fig 2); 
a second outlet port (perforations 36);
a gas-depleted fluid conducting passage (concentric chamber 34, see Fig 2) extending between the second inlet port (33) and the second outlet port (36) (Fig 2, col 3, ln 19-26); and 
an exterior surface (exterior shell 35) co-operating with the fluid conductor (casing 25) to define an intermediate fluid passage (annular space 32) therebetween for effecting fluid communication between the first outlet port (31) and the second inlet port (33) (Fig 2, col 3, ln 14-15);
wherein the separator (100) is sealingly, or substantially sealingly (via casing packer 26), disposed relative to the fluid conductor (25) to define a sealed interface (casing packer 26 seals against casing 25), and the sealing, or substantially sealing disposition is effected downhole relative to the 26 is located downhole of intake 33, see Fig 2), with effect that fluid flow, across the sealed interface (between packer 26 and casing 25), is prevented, or substantially prevented (packer 26 seals against casing 25 preventing fluid flow between the packer 26 and the casing 25, Fig 2,); and 
wherein the space, between: 
(a) the second inlet port (33) of the separator (100), and (b) the sealed interface (between packer 26 and casing 25), defines a sump (lower end of annulus 32 directly above packer 26) for collection of solid particulate (solid particulates will necessarily be collected above packer 26) that is entrained within fluid being discharged from the first outlet port (16) of the separator (Fig 2) (Fig 2, col 3, ln 49-65), and 
a separation distance between: (a) the second inlet port (33) of the separator, and (b) the sealed interface (between packer 26 and casing 25), measured along a line parallel to the axis of the fluid passage of the wellbore fluid conductor (casing 25) (intake 33 and packer 26 are separated by a distance along the fluid passage through space 33, Fig 1-2).
Chow is silent as to the space has a volume of at least 0.1 m3 and the minimum separation distance between: (a) the second inlet port of the separator, and (b) the sealed interface, measured along a line parallel to the axis of the fluid passage of the wellbore fluid conductor, is at least 30 feet.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the volume of the space between the second inlet port of the separator and the sealed interface of Chow to have a volume of at least 0.1 m3 and the minimum separation distance between the second inlet port of the separator, and the sealed interface, measured along a line parallel to the axis of the fluid passage of the wellbore fluid conductor to be at least 30 feet, since it has been held by the courts that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
Claims 2 and 12:  Chow discloses the sealing, or substantially sealing, disposition of the separator relative to the fluid conductor (packer 26 creates seal between the separator 100 and the casing 25) is with effect that fluid flow, across the sealed interface (between packer 26 and casing 25), in 25 and gas anchor 100 between the packer 26 and the intake 31, Fig 2, col 3, ln 50-60).
Claims 3 and 13:  Chow discloses wherein the sealing, or substantially sealing, disposition of the separator relative to the fluid conductor (packer 26 creates seal between the gas anchor 100 and the casing 25) is with effect that fluid, that is being conducted in a downhole direction within the intermediate fluid passage (lower end of annulus 32 directly above packer 26, see arrows), is directed to the second inlet port (the intake 31) (Fig 2, col 3, ln 50-60).
Claims 4 and 14:  Chow discloses wherein the first inlet port (lower end of tubing 22) of the separator (100) is disposed downhole relative to the second outlet port (perforations 36) of the separator (see Fig 2, col 3, ln 19-26).
Claims 5 and 15:  Chow discloses wherein the sealing, or substantially sealing, disposition of the separator relative to the fluid conductor is effected by at least a packer (packer 26) disposed between the separator (shown in Fig 2) and the separate co-operating fluid conductor (casing 25) (packer 26 creates seal between the gas anchor 100 and the casing 25) (Fig 2, col 3, ln 3-10).
Claims 6 and 16:  Chow discloses wherein the packer (packer 26) is carried by the separator (Fig 2) (packer 26 is carried on tubing 22 of gas anchor 100, Fig 2).
Claims 7 and 17:  Chow discloses wherein the packer (packer 26) is disposed downhole relative to the second inlet port (intake 33) (packer 26 is located below intake 33, Fig 2, col 3, ln 19-26). 
Claims 8 and 18:  Chow discloses wherein further comprising: a pump (pump 39) connected to the separator (gas anchor 100, Fig 2, pg 2, ln 29-50) for pressurizing fluid supplied from the gas-depleted fluid conducting passage (passage located within pump tubing extension 15, between pump tubing extension and gas tubing 18, see Fig 2)  (Fig 2, col 3, ln 27-31).
Claims 9 and 19:  Chow discloses wherein the fluid conductor (casing 25) includes a wellbore string (casing 25 lines the wellbore shown in Fig 2, col 3, ln 4-8).
Claims 10 and 20: Chow discloses wherein the fluid conductor includes a casing (casing 25) (Fig 2, col 3, ln 4-8).

Conclusion
Claims 1-20 are rejected. No claims are allowed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE N BUTCHER whose telephone number is (571)272-1623.  The examiner can normally be reached on Monday-Friday 10-6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on (571)270-3436.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAROLINE N BUTCHER/Primary Examiner, Art Unit 3676